         Case 2:19-cv-00867-DBB-EJF Document 129 Filed 04/23/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH



    FEDERAL TRADE COMMISSION;
    and UTAH DIVISION OF CONSUMER
    PROTECTION,                                        ORDER DENYING [119] MOTION FOR
                                                          RELIEF FROM INJUNCTION
           Plaintiffs,

    v.

    NUDGE, LLC; RESPONSE                                            Case No. 2:19-cv-867
    MARKETING GROUP; BUYPD, LLC;
    BRANDON B. LEWIS; RYAN C.                                        Judge David Barlow
    POELMAN; PHILLIP W. SMITH;
    SHAWN L. FINNEGAN; and CLINT R.
    SANDERSON,

           Defendants.

         Before the court is third-party movant Just Us Realtors, LLC’s (Movant) Motion for

Relief from Injunction.1 In February 2018, Movant filed a putative class action complaint

(Movant’s Suit) against nine defendants including three of the defendants in the instant lawsuit

(Common Defendants).2 On December 19, 2019, this court entered an injunction (Injunction) in

the instant lawsuit based on a stipulation of the parties.3 Among other things, the Injunction bars

the parties and others from “taking action that would interfere with the exclusive jurisdiction of

this Court over the Assets or Documents of the Defendants.”4 Movant requests relief from the

Injunction in order to file an amended complaint in Movant’s Suit and to allow the Common


1
  ECF No. 119 (Motion).
2
  See Just Us Realtors, LLC v. Nudge, LLC; BuyPD, LLC; Income Property USA, LLC; Insider’s Cash, LLC; Ryan
Poelman; Guardian Law, LLC; American Legal & Escrow, LLC; Invictus Law, LLC; and Blair R. Jackson,
No. 2:18-CV-00128-HCN-CMR (D. Utah). The defendants common to both suits are BuyPD, LLC; Nudge, LLC;
and Ryan C. Poelman.
3
  ECF No. 89 (Injunction).
4
  Id. at 7–8.
       Case 2:19-cv-00867-DBB-EJF Document 129 Filed 04/23/20 Page 2 of 4



Defendants to participate in certain pre-trial litigation events, namely the attorney planning

meeting, initial disclosures, and periodic status conferences.5 Plaintiffs do not oppose the

Motion. Defendants, however, contend that the requested relief would require the Common

Defendants to contribute time and resources to Movant’s Suit.

        Movant asserts three grounds supporting the requested relief. First, Movant argues that

the Injunction does not enjoin actions filed for the purpose of tolling a statute of limitations.6

Second, they contend the Injunction should not “deny joinder of the Common Defendants in an

amended complaint when the underlying allegations arise out of the same transaction or

occurrence . . . or concern questions of law or fact common to several other defendants . . . who

are not subject to the Injunction.”7 Third, Movant speculates that allowing the Common

Defendants to participate in limited pretrial matters should not materially affect defendants’

assets and documents.8

        This court cannot opine on Movant’s first ground, whether Movant’s proposed amended

complaint is “brought to toll the statute of limitations” relevant in Movant’s Suit.9 Under the

terms of the Injunction, commencement of proceedings “necessary to toll any applicable statute

of limitations” are excepted from the stay of actions.10 But the purpose or effect of Movant’s

proposed amended complaint in their separate action is not before this court. Indeed, the pleading

is not pending before any court at present. To resolve this question, this court would have to

render an advisory opinion, a decision federal courts are constitutionally prohibited from


5
  Motion at 4.
6
  Id.
7
  Id.
8
  Id.
9
  Motion at 8–9. See F.C.C. v. Pacifica Found., 438 U.S. 726, 735 (1978) (observing that “federal courts have never
been empowered to issue advisory opinions”); Norvell v. Sangre de Cristo Dev. Co., 519 F.2d 370, 375 (10th Cir.
1975) (“It is fundamental that federal courts do not render advisory opinions and that they are limited to deciding
issues in actual cases and controversies.”).
10
   Injunction at 7–8.
       Case 2:19-cv-00867-DBB-EJF Document 129 Filed 04/23/20 Page 3 of 4



issuing.11 Accordingly, the court declines to opine on the viability or purpose of Movant’s

proposed pleading in Movant’s Suit.

         For the same reason, this court cannot opine on Movant’s second ground. Movant argues

that the Injunction should not bar proceeding in Movant’s Suit against the three Common

Defendants when the other six defendants—not subject to the Injunction—face the same factual

and legal claims.12 Movant has not filed the amended complaint. The circumstances put forward

by Movant are therefore hypothetical. Moreover, if these events were to occur, the questions

would be in the capable hands of the judge assigned to Movant’s Suit. The question here is

simply not a proper case or controversy before this court.

         Movant’s third ground requests this court to authorize the Common Defendants to

participate in limited pretrial matters in Movant’s Suit. Movant’s original complaint was

dismissed without prejudice and it was afforded leave to amend its pleading.13 At present,

Movant has been ordered to file a motion to amend its complaint to include an attached proposed

amended complaint.14 These activities have not yet occurred. If and when they do, they will be

before another judge who has jurisdiction over the parties and the proceedings. Movant’s

request, therefore, calls for an advisory opinion from this court that specific pretrial activities

will be permitted in Movant’s Suit. Without an operative complaint, the question of whether the

Common Defendants should be authorized to participate in certain potential pretrial activities in

the future is not a live controversy, and thus calls for this court to exceed its constitutionally



11
   See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006) (“If a dispute is not a proper case or controversy,
the courts have no business deciding it, or expounding the law in the course of doing so.”); U.S. Const. art. III, § 2,
cl. 1.
12
   Motion at 4. (Citing Fed. R. Civ. P. 20(a)(2) (authorizing joinder of defendants in the same action if right to relief
arising out of the same transaction or occurrence is asserted against them and if they share common questions of law
and fact).)
13
   Just Us Realtors, LLC v. Nudge, LLC, No. 2:18-CV-00128, 2019 WL 2526731 (D. Utah June 19, 2019).
14
   See id., 2020 WL 1536527 at *3 (D. Utah Mar. 31, 2020).
       Case 2:19-cv-00867-DBB-EJF Document 129 Filed 04/23/20 Page 4 of 4



limited role.15 Additionally, Movant has offered no basis for this court to impose case

management directives on another judge who is tasked with managing its own docket. The court

declines to take on this role.

         Movant’s Motion for Relief from Injunction is denied.



         Signed April 23, 2020.


                                                               BY THE COURT:



                                                                David Barlow
                                                                District Court Judge




15
   See DaimlerChrysler, 547 U.S. at 341 (“Determining that a matter before the federal courts is a proper case or
controversy under Article III therefore assumes particular importance in ensuring that the Federal Judiciary respects
‘the proper—and properly limited—role of the courts in a democratic society.’” (quoting Allen v. Wright, 468 U.S.
737, 750 (1984), abrogated on other grounds by Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S.
118 (2014)).
